In an action by a husband for a judicial separation, in which the wife interposed a counterclaim for the same relief, and in which the parties upon the trial on January 22, 1963 entered into a stipulation of settlement as to their respective property rights, the plaintiff husband appeals: (1) from so much of a judgment of the Supreme Court, Westchester County, entered September 18, 1963 upon the court’s written decision after a non jury trial, in the wife’s favor: (a) as directed him to pay to the wife $350 per week as permanent alimony and for support of the parties’ two infant children, and $50,000 (not as alimony or support); (b) as directed him: to convey to the wife the title to certain real property; to pay certain of her bills for necessaries (not to exceed $3,000); and to pay to her attorneys $10,000 as additional counsel fees and disbursements; and (c) as incorporated all the others terms of said stipulation in said judgment; and (2) from an order of said court, entered September 20, 1963, which: (a) granted the wife’s motion to compel the husband to comply with said stipulation of settlement; and (b) denied his cross motion to vacate said stipualtion. Order affirmed, without costs. No opinion. Judgment modified on the facts by reducing from $10,000 to $7,500 the amount of the additional counsel fees and disbursements to be paid to the wife’s attorneys. As thus modified, the judgment, insofar as appealed from, is affirmed, without costs. In our opinion, upon the facts disclosed by this record, the award of additional counsel fee and disbursements was excessive to the extent indicated. Finding of fact No. 8, with respect to such additional counsel fee and disbursements, is modified accordingly. Beldock, P. J., Kleinfeld, Christ, Rabin and Hopkins, JJ., concur.